
	

113 S1333 IS: Increased Competition for Consumers Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1333
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Begich (for himself,
			 Ms. Landrieu, Ms. Hirono, Mr.
			 Casey, and Mr. Nelson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reinstate funding for the Consumer Operated and
		  Oriented Plan program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Increased Competition for
			 Consumers Act.
		2.Reinstatement of
			 funding for the Consumer Operated and Oriented Plan program
			(a)Transfer of
			 fundsThe unobligated balance
			 of the funds transferred under subsection (b)(1) of section 644 of the American
			 Taxpayer Relief Act of 2012 (42 U.S.C. 18042 note) to the fund established
			 under subsection (a) of such section shall be transferred to the Consumer
			 Operated and Oriented Plan program established under section 1322 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18042) to remain
			 available until expended.
			(b)AppropriationsSection 1322 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18042) is amended by striking subsection (g) and
			 inserting the following:
				
					(g)AppropriationsThere
				are hereby appropriated the amount equal to the amount rescinded under section
				644(b)(2) of the American Taxpayer Relief Act of
				2012.
					.
			(c)Time for
			 awarding loans and grants
				(1)In
			 generalSection 1322(b)(2) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18042(b)(2)) is amended by striking subparagraph
			 (D).
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 enacted as part of the Patient Protection and Affordable Care Act (Public Law
			 111–148).
				
